Citation Nr: 0426347	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for fatigue due to 
undiagnosed illness.   


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from May 1985 to 
December 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2001, the Board remanded this matter to the RO for 
a VA examination and opinion to determine that nature and 
etiology of the veteran's fatigue.  In the remand, the 
examiner was specifically asked to determine whether the 
veteran had fatigue attributable to a diagnostic entity or 
not.  In March 2001, the veteran was afforded a VA 
examination as directed; however, the examiner's diagnosis 
and opinion are confusing and unclear.  During the 
examination, the veteran complained of fatigue.  At the 
conclusion of a physical examination, the examiner entered a 
diagnosis of chronic fatigue syndrome with normal examination 
and stated that there was no historical, physical, or 
laboratory findings to warrant any diagnosis of chronic 
fatigue syndrome.  The Board finds this entry confusing:  the 
examiner entered a diagnosis of chronic fatigue syndrome and 
then refutes the diagnosis.  The examiner went on to state 
that the veteran had a history of progressive snoring and a 
clinical finding of small oropharynx which would support a 
probable diagnosis of obstructive sleep apnea.  Here, it 
appears that the examiner is speculating as to whether the 
veteran has obstructive sleep apnea.  Thus, the opinion is 
not adequate for rating purposes.  The Board recognizes that 
the opinion was rendered by physician's assistant.  However, 
the Board is of the view that an opinion rendered by a 
physician, if available, is more appropriate in this matter.  

In Stegall v. West, the United States Court of Appeals for 
Veterans Claims held that a remand creates a right in the 
veteran to compliance with the instructions contained herein.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

1.  The RO should provide the veteran an 
appropriate VA examination by a 
specialist to determine whether the 
veteran has symptoms of fatigue due to an 
undiagnosed illness(es) or whether the 
veteran has disease that is manifested by 
fatigue.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the record and indicate that the folder 
was reviewed.  

The examiner is requested to describe in 
detail all reported symptoms of fatigue, 
including information concerning the 
onset, frequency, duration, and 
precipitating events, and severity of all 
complaints relating to these symptoms.  
The examiner should specifically state if 
there are objective medical indications 
that the veteran has fatigue.  The 
examiner should specifically determine if 
the veteran's fatigue is attributable to 
a known diagnostic entity.  If so, the 
examiner should state whether is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the disease entity is related to or 
caused by service.  

If the examiner is unable to attribute 
the veteran's fatigue to a diagnostic 
entity, the examiner should specifically 
state whether he/she is unable to ascribe 
a diagnosis.  

All answers and opinions should be 
reported in detail and supported by 
reference to pertinent evidence.  

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



